*634On Rehearing. .
Smith, C. J.
On a former day a judgment of reversal was rendered herein, but it was afterwards set aside •and tbe cause submitted to tbe court in banc, a majority ■of wbicb is now of tbe opinion that tbe judgment of tbe ■court below should be affirmed. In Beckett v. Dean, 57 Miss. 232, tbe facts were;
“Randle Dean, an insolvent, executed, on April 2, 1875, a deed of trust on land to secure a debt due H. H. Harrington, who, on May 2, 1877, transferred tbe note and trust deed to Toomer, Sykes & Billups, by whom they were subsequently assigned to T. R. Ivy. ’The appellant, having recovered judgment against Harrington, October 3, 1876, and levied execution, issued June 3, 1878, purchased at tbe sale tbe land and all Harrington’s ‘right, title, interest, and claim at law and In equity,’ under tbe deed of trust, and filed this bill to compel Ivy to deliver tbe note and trust deed, and to enforce tbe rights acquired at tbe sale. On tbe appellee’s demurrer, tbe bill was dismissed.”
One of tbe contentions of counsel for appellant was that appellant was entitled to have tbe note and trust ■deed executed by Harrington delivered up to him, for tbe reason that bis judgment was a lien thereon by virtue ■of tbe provisions of sections 830, 2858, and 2859, Code 1871, wbicb sections are practically identical with sections 819, 1591, and 1593, Code 1906. Tbe court, in responding to this contention, said:
“Tbe interest of tbe beneficiary in a deed of trust executed to secure a debt is not tbe subject of a judgment lien, and bis assignee of tbe debt secured by tbe deed of trust takes tbe debt, wbicb is tbe principal thing, and tbe security wbicb is an incident, free from any such lien, and secure against tbe effort of tbe judgment creditor to reach it in bis hands.’-’
While tbe question there presented for decision was not whether a judgment was a lien upon a chose in *635action, but was whether or not the interest of the beneficiary in a trust deed in the land therein described was subject to sale under execution, nevertheless, the opinion there expressed upon the question here under consideration is not without value, for it sets forth what we understand to be generally understood by both bench and bar as the proper construction of the statutes here in question.
In Bryan v. Henderson Hardware Co., 107 Miss. 255, 65 So. 242, while the chose in' action there sought to be subjected to a judgment lien was. not evidenced by a written instrument, the ground of the court’s decision that it was not subject to the lien was not that in order to come within the provisions of section 1591 of the Code the debt must be evidenced by writing, but that a judgment is not a lien upon any debt due the defendant. While it is true that the voucher here in question is personal property under the provisions of section 1591, Code 1906, it is also true that a bill of sale, a deed, and an assignment are personal property under the provisions thereof, and to hold that such emoluments are ■subject to a judgment lien would be absurd. If promissory notes and bills of exchange are subject to judgment liens their negotiability will be thereby practically destroyed; it is therefore hardly possible that the leg-islature so intended — surely not when we remember that these statutes have been several times re-enacted: without material change since the decision in Beckett v. Dean, supra.
When the voucher here in question was seized hy the ■officer it had ceased to be the property of the judgment debtor, and therefore was not subject to be taken on an -execution against him.

Affirmed.

:Sykes, J., dissents.